DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,854,920 and U.S. Patent No. 10,347,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed 5/2/2022, with respect to amended claim 1 as filed in the amendments filed 5/2/2022 have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 11, 18 under 35 U.S.C. § 102(a)(1) as being anticipated by JP 2014-043487 and as evidenced by Itoh et al. (US 2012/0315547); rejection of claims 8, 10 under 35 U.S.C. § 103 as being unpatentable over Mitsui and as evidenced by Itoh; and rejection of claims 12-15 under 35 U.S.C. § 103 as being unpatentable over Mitsui as evidenced by Itoh, further in view of JP 2009-176484 have been withdrawn. 

Election/Restrictions
Claims 1, 4-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a solid electrolyte composition comprising, among other things, a sulfide-based inorganic solid electrolyte, a salt, and a multibranched polymer, wherein the multibranched polymer has a core portion and at least three arm portions bonded to the core portion, the arm portion dissolves a metal ion of the salt, the arm portion includes a repeating unit represented by Formula (A):

    PNG
    media_image1.png
    130
    212
    media_image1.png
    Greyscale

wherein each R1 and R2 is hydrogen, halogen, cyano, alkyl, alkoxy or aryl group, L is a divalent linking group including alkylene oxide, carbonate, ester, amide or silicon group.
The closest prior art of record is Mitsui et al. (JP 2014-043487, refer to English translation), which discloses a sulfide-based solid electrolyte ([0065]-[0066]), a lithium salt ([0052]-[0055]) and a hyperbranched polymer ([0012]).  However, as convincingly argued by the applicants, Mitsui fails to teach or suggest a multibranched polymer including the claimed repeating unit structure in the arm portion.  Further, the hyperbranched polymer of Mitsui does not have a repeating structure in the arm portion nor a core portion including at least three arm portions and, thus, there is no motivation for one skilled in the art to modify the hyperbranched structure to have the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/7/2022